PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Robbins, Marietta
Application No. 12/586,476
Filed: 3 Jun 2010
For: Self draining soap dish

:
:
:	DECISION ON PETITION
:
:

The above-identified application has been directed to the Office of Petitions for consideration of the petition to withdraw the holding of abandonment under 37 CFR 1.181, filed August 17, 2020.

The instant application became abandoned August 7, 2019 for failure to timely submit a proper reply to the non-final Office action mailed May 6, 2019. The non-final Office action set a three month shortened statutory period of time for reply. Notice of Abandonment was mailed January 15, 2020.

Petitioner herein states: 

I received your office action dated July 6, 2020 about my petition to withdraw the holding of abandonment. I would like to request a re-consideration of your decision, due to the fact that I did answer your May 6, 2019 letter on time on July 12, 2019, but it was not registered, according to Mr. Anthony Stashick, who is the examiner's supervisor for Mr. Andrew Perreault, I called Mr. Stashick on June 2020, to inquire about the status of my July 12, 2019 letter, because I had not heard anything about it from the Patent Office. Mr. Stashick said he was busy with a deadline that day, but would look into it, and took my phone number.

With my previous mailing dated January 26, 2020, I included a copy of the USPS certified mail receipt, which according to your rules was not appropriate. To prove that I did send my letter on time, I am enclosing with this letter the original USPS Certified Mail Post Card, (in accordance with MPEP 503) it was stamped by the US Patent Office, showing receipt on July 16, 2019.

I am re-sending to you my July 12, 2019 letter addressed to Mr. Perreault, who I had an interview with on June 20, 2019. I am also including the newly amended claim #3. Thank you in advance for all your help.



In accordance with 37 CFR 1.121(c):

Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn),(Previously presented), (New), and (Not entered).
(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5(canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn— currently amended.”
(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed i.e., without any underlining.
(4) When claim text shall not be presented; canceling a claim.
(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


As petitioner has failed to establish that a proper reply to the non-final Office action was timely filed in accordance with 37 CFR 1.121, the holding of abandonment will not be withdrawn.

Included as a courtesy is a copy of sample amendment format which petitioner may find useful.

Accordingly, the petition to withdraw the holding of abandonment is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.” This is not a final agency decision.

Any request for reconsideration should be accompanied by evidence which sufficiently establishes that a proper reply to the non-final Office action was timely submitted.

ALTERNATE VENUE

Petitioner may wish to consider filing a petition stating that the entire delay was unintentional. Petitioner’s attention is directed to 37 CFR 1.137(a) which provides for the revival of an “unintentionally” abandoned application. An “unintentional” petition under 37 CFR 1.137(a) must be accompanied by the required petition fee and the required reply. A copy of USPTO SB-64 was previously provided.

The filing of a petition under 37 CFR 1.137(a) cannot be intentionally delayed and therefore must be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional. A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions

Enclosure:	Sample Amendment Format